Citation Nr: 1805103	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.   09-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for right ulnar nerve and right median nerve damage prior to June 14, 2016 and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Linda S.  Ershow-Levenberg, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979 and from August 1987 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In June 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In March 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the August 2017, rating decision the RO granted entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  Therefore, this claim is not before the Board for appellate consideration. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Also, in the August 2017, rating decision the RO increased the Veteran's disability rating to 30 percent rating for right ulnar nerve and right median nerve damage effective June 14, 2016.  However, since this increase did not constitute a full grant of the benefit sought, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

VA vocational rehabilitation records were added to the record in December 2017. Those records are not pertinent to the claim on appeal and initial RO consideration of those records is not required.




FINDINGS OF FACT

1.  Prior to June 14, 2016 the Veteran's right ulnar nerve and right median nerve damage was manifested by complaints of numbness, tingling, and weakness of the right hand with clinical findings of normal median and ulnar nerve and mild incomplete paralysis of the ulnar nerve. 

2.  From June 14, 2016 the Veteran's right ulnar nerve and right median nerve damage has manifested no worse than moderate incomplete paralysis of the median nerve, and moderate incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  Prior to June 14, 2016, the criteria for a rating in excess of 10 percent for right ulnar nerve and right median nerve damage have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.14, 4.124, 4.124a, Diagnostic Codes (DC) 8515, 8516 (2017).

2.  From June 14, 2016, the criteria for a rating in excess of 30 percent for right ulnar nerve and right median nerve damage have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.14, 4.124, 4.124a, Diagnostic Codes (DC) 8515, 8516 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in May 2007 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before a VLJ in June 2012.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in March 2016 to afford the Veteran with a new VA examination.  In June 2016, the Veteran was afforded a new VA examination.  The examination is of record; therefore, there has been substantial compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Right Ulnar Nerve and Right Median Nerve Damage.

The Veteran contends that his service-connected right ulnar nerve and right median nerve damage is more serve than the contemplated by the currently assigned rating.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).  Under 38 C.F.R. § 4.124a , disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a .

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 (2017).

Diagnostic Code 8515 provides the rating criteria for paralysis of the median nerve.  
A 10 percent evaluation is warranted for incomplete paralysis of the major extremity median nerve that is mild.  A 30 percent evaluation is warranted for incomplete paralysis of the major extremity median nerve that is moderate.  A 40 percent evaluation is warranted for incomplete paralysis of the minor extremity median nerve that is severe.  A 50 percent evaluation is warranted for incomplete paralysis of the major extremity median nerve that is severe.  A 60 percent evaluation is warranted for complete paralysis of the minor extremity median nerve where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  A 70 percent evaluation is warranted for complete paralysis of the major extremity median nerve where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.

Under DC 8516, which pertains to paralysis of the ulnar nerve, a 10 percent rating is warranted for incomplete paralysis of the major extremity ulnar nerve that is mild in severity.  A 30 percent rating is warranted for incomplete paralysis of the major extremity ulnar nerve that is moderate in severity.  A 40 percent rating is warranted for incomplete paralysis of the major extremity ulnar nerve that is severe in severity.  A 60 percent rating is warranted for complete paralysis of the major extremity ulnar nerve.  Complete paralysis of the ulnar nerve is evidenced by findings such as the "griffin claw" deformity due to flexor contraction of ring and little fingers, and very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; the loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; or, weakened wrist flexion.  38 C.F.R. § 4.124a, DC 8516.

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6(2017).

Prior to June 14, 2016

In December 2007, the Veteran was afforded a VA peripheral nerves examination.  The Veteran reported that he had numbness in his right hand on the first webspace of the dorsum.  He also complained of numbness in his right hand at the middle finger of the right.  The sensory examination revealed that there was no definite sensory loss.  The Veteran was able to feel subjectively decreased sensation to pinprick on the dorsum of the right hand between the first web space, however, there was no objective sensory loss detected.  The examiner had the impression that the Veteran had peripheral neuropathy on both hands by history.  However, the Veteran's findings were more subjective than objective and there was no clinical evidence of neuropathy detected during the examination.

In August 2008, the Veteran wrote that the more he used his hand the worse it would get.  He indicated that he was not able to do things such as eat popcorn, turn a screwdriver, or use toilet paper.  The Veteran indicated that although the ulnar nerve problem seemed to be healed there was still limited movement and weakness in his hand.

In January 2010, the Veteran wrote a letter indicating that he was not able to open or close his hand.  He reported that it was very difficult for him to do any repetitive movements.  He could not move his fingers in any type of combination.  He wrote that it was difficult for him to handle money, pick up lose change, hold utensils, raise his arms, and he had trouble using toilet paper.  

On VA examination in September 2010, the Veteran indicated that he had numbness, tingling, and paresthesia that would come and go.  The Veteran was diagnosed with peripheral sensory neuropathy of the right hand.  The examiner noted that an electromagnetic compatibility (EMC) test was done three times on the right hand and was not confirmative of ulnar or median nerve injury.  During the sensory examination, the Veteran had a mild decreased pinprick and light touch on the right hand in the right ulnar nerve distribution.  There was no definite sensory loss noted on the median nerve distribution on the right hand.  The position sense and vibration sense were intact.  The examiner commented that the Veteran had mild ulnar neuropathy on the right hand on the distribution of the right ulnar nerve, and peripheral neuropathy and sensory neuropathy in the right hand.  An electrocardiogram (EKG) test was ordered for further evaluation.  There was no movement disorders noted in the right hand during the physical examination.  The Veteran had intermittent focal dystonia of right hand noted during the examination.

In May 2013, the Veteran was afforded another VA examination.  The Veteran reported that his fingers were getting slower.  The examiner diagnosed the Veteran with paralysis of the median nerve.  However, the examiner in the physical examination section of the report noted that the Veteran had normal median and ulnar nerve.  The examiner did not address whether the Veteran's nerve disability was mild, moderate, or severe.  The examiner indicated that the Veteran had been diagnosed with dystonia, that the Veteran was a musician and might not be able to perform tasks that require find finger movements or dexterity.  However he could perform other tasks involving gross motor function.  

The Board finds that the weight of the evidence, lay and medical, demonstrates that a rating in excess of 10 percent prior to June 23, 2016 for the right ulnar nerve and right median nerve conditionis not warranted.  During this time frame upon testing, motor function was within normal limits and sensory function was normal.  The examiner's assessment included right upper extremity ulnar sensory neuropathy as well as bilateral median neuropathy.  According to the findings of the VA examination in December 2007, normal results were noted for sensation testing, there was no clinical evidence of neuropathy detected during the examination.  The September 2010 VA examiner noted that the Veteran had mild ulnar neuropathy in his right head.  The Veteran had a normal median nerve distribution.  The May 2013 VA examiner diagnosed the Veteran with the Veteran with paralysis of the median nerve and clinical findings from that examination showed normal median and ulnar nerve.  The weight of the evidence does not demonstrate moderate or severe incomplete paralysis or complete paralysis of the median or ulnar nerve warranting a higher evaluation.  While the Veteran reported a weak grip, the objective medical evidence reflected normal strength upon examination in December 2012 and September 2010.  The Veteran's report of perceived weakness appears to be out of proportion with the finding that there was no.  The Veteran has reported pain, numbness, tingling, and weakness of the right extremity.  However, the evidence does not show muscle atrophy or loss of muscle tone and the Veteran retained movement of the right hand.  The weight of the evidence shows that the level of incomplete paralysis was no more than mild impairment of the median nerve or ulnar nerve.  There were no findings similar to inclination of the right hand to the ulnar side, the index and middle fingers being more extended than normally.  There were no findings similar to considerable atrophy of the muscles of the thenar eminence.  There were no findings similar to the thumb being in the plane of the hand.  There were no findings similar to incomplete and defective pronation.  There were no findings similar to absence of flexion of the index finger and feeble flexion of middle finger.  There were no findings to indicate that the Veteran was unable to make a fist, with the index and middle fingers remaining extended, that he could not flex the distal phalanx of thumb, or that he had defective opposition and abduction of the thumb, at right angles to palm.  There were no findings similar to weakened flexion of the wrist.  Therefore, the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 10 percent prior to June 23, 2016.  

From June 23, 2016

In June 2016, the Veteran was afforded a VA peripheral nerve condition examination.  The Veteran reported that he had a tremor in his right hand.  He indicated that he had right hand numbness and weakness in his right thumb.  The Veteran had a normal radial nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, middle radicular group, and lower radicular group.  However, he had an incomplete paralysis for his median nerve and ulnar nerve that were moderate in severity.  The examiner noted that the Veteran's overall severity of his right ulnar and median nerve disability was at least as likely as not moderate incomplete paralysis.  The rationale for the examiner's opinion stated that, "the Veteran's focal dystonia caused bilateral upper extremity weakness and bilateral upper extremity sensory loss, making the Veteran intolerant of excessive, repetitive, or prolonged activity of his bilateral hands; the Veteran did not tolerate fine motor activity of his bilateral hands; and the Veteran frequently fumbles with and drops objects held by and manipulated with his bilateral hands."

Thus, there is no persuasive evidence of severe incomplete paralysis or complete paralysis of the median or ulnar nerve warranting a higher evaluation.  While the Veteran reported a weakness and numbness, the objective medical evidence reflected normal strength upon examination in June 2016.  The June 2016, VA examination report indicated the Veteran's muscle strength was measured at four out of five for all flexors and extensors of the upper extremities.  Although, VA and private treatment notes reported the Veteran complaints of tremors and weakness or paralysis, the Veteran was found to have the muscle strength at four out of five.  Thus, while the Veteran's statements regarding pain, tingling, and weakness have been considered, the weight of the evidence shows that the symptoms were not more than moderate.  The June 2016 examiner noted that the Veteran did not tolerate fine motor activity of his bilateral hands; and the Veteran frequently fumbles with and drops objects held by and manipulated with his bilateral hands.  However, the examiner opined that the Veteran's overall severity of his right ulnar and median nerve disability was a moderate incomplete paralysis.  Additionally, the Veteran is service-connected for dystonia which trembling symptom is related to.  There were no findings similar to inclination of the right hand to the ulnar side, the index and middle fingers being more extended than normally.  There were no findings similar to considerable atrophy of the muscles of the thenar eminence.  There were no findings similar to the thumb being in the plane of the hand.  There were no findings similar to incomplete and defective pronation.  There were no findings similar to absence of flexion of the index finger and feeble flexion of middle finger.  There were no findings to indicate that the Veteran was unable to make a fist, with the index and middle fingers remaining extended, that he could not flex the distal phalanx of thumb, or that he had defective opposition and abduction of the thumb, at right angles to palm.  There were no findings similar to weakened flexion of the wrist.

The Veteran is competent to describe his symptoms and their effects.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While he is credible to the extent that he believes he is entitled to a higher rating, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code, as this is a complex medical determination outside the realm of common knowledge of a lay person.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran's contentions regarding the appropriate rating are outweighed by the competent medical evidence that evaluates the extent of his disability. 



As the preponderance of the evidence is against the claims for increased ratings, there is no doubt to be resolved, and increased initial ratings for the Veteran's right for right ulnar nerve and right median nerve damage are not warranted.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Prior to June 14, 2016, entitlement to an increased rating in excess of 10 percent for right ulnar nerve and right median nerve damage is denied.  

From June 14, 2016, entitlement to an increased rating in excess of 30 percent for right ulnar nerve and right median nerve damage is denied



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


